DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10 are pending and have been examined.
This action is in reply to the papers filed on 12/27/2019.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 12/27/2019, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/27/2019 as modified by the preliminary amendment filed on 12/27/2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for implementing a visualization program.
Claim 9 recites [a] visualization method, in the case where a prediction target is expressed by a sum of a plurality of partial prediction targets, comprising: receiving designation of a method of compiling the partial prediction targets into a plurality of groups; learning, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group; and causing a display device to display parameters constituting the model.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 9 recites a method and, therefore, are directed to the statutory class of a process. Claims 1-8 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claim 10 recites a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 9: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
9. A visualization method, in the case where a prediction target is expressed by a sum of a plurality of partial prediction targets, comprising:

No additional elements are positively claimed.
receiving designation of a method of compiling the partial prediction targets into a plurality of groups; 
This limitation includes the step(s) of: receiving designation of a method of compiling the partial prediction targets into a plurality of groups. 
No additional elements are positively claimed.
This limitation is directed to communicating known information (e.g., receiving known information) in order to implement a visualization program which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
learning, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group; and 
This limitation includes the step(s) of: learning, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group. 
No additional elements are positively claimed.
This limitation is directed to learning or training a model (e.g., programming a model) in order to implement a visualization program which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
No additional elements are positively claimed.
causing a display device to display parameters constituting the model.
This limitation includes the step(s) of: causing a display device to display parameters constituting the model. 
But for display device this limitation is directed to communicating known information (e.g., displaying known information) in order to implement a visualization program which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
causing a display device to display parameters


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to display data. Applicant’s Specification (PGPub. 2020/0125972 [0066 – general-purpose processor] The reception unit 10, the learning unit 20, and the display control unit 30 (more specifically, the prediction result calculation unit 31, the performance calculation unit 32, the first display control unit 33, the second display control unit 34, and the third display control unit 35) may each be implemented by dedicated hardware. All or part of the components of each device may be implemented by general-purpose or dedicated circuitry, processors, or combinations thereof. They may be configured with a single chip, or configured with a plurality of chips connected via a bus. All or part of the components of each device may be implemented by a combination of the above-mentioned circuitry or the like and program.) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed display device merely displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 1 and CRM claim 10 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-8 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims receiving a method of compiling, learning a model (e.g., training or programming a model), and displaying information. Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human.
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing a visualization program. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over: Kimura 2014/0188446; in view of Watanabe et al. 2009/0089023.
Claim 1. Kimura 2014/0188446 teaches A visualization system, in the case where a prediction target is expressed by a sum of a plurality of partial prediction targets (Kimura 2014/0188446 [0015] In order to solve the above problem, the information processing device of the invention includes, I/O measurement means for measuring input and output of a performance prediction target system that is a subject of performance prediction, adjustment part substitution means for, with respect to a system model of the performance prediction target system that is configured from a plurality of partial system models, substituting a designated partial system model with a black box that is connected to input and output of the partial system model, predicted output calculation means for, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution means, calculating predicted output of the system model for the input measured by the I/O measurement means, and model adjustment means for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement means and the predicted output of the system model calculated by the predicted output calculation means is made smaller.), comprising a hardware processor configured to execute a software code to (Kimura 2014/0188446 [0142] In FIG. 11A, a CPU 1110 is a processor for computation (calculation) control which is executed by programs and achieves a configuration of each function in FIG. 8. A ROM 1120 stores fixed data and programs, i.e. initial data and programs, and programs. The communication control unit 201 communicates with the performance prediction target system through a network.): receive designation of a method of compiling the partial prediction targets into a plurality of groups (Kimura 2014/0188446 [0015] In order to solve the above problem, the information processing device of the invention includes, I/O measurement means for measuring input and output of a performance prediction target system that is a subject of performance prediction, adjustment part substitution means for, with respect to a system model of the performance prediction target system that is configured from a plurality of partial system models, substituting a designated partial system model with a black box that is connected to input and output of the partial system model, predicted output calculation means for, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution means, calculating predicted output of the system model for the input measured by the I/O measurement means, and model adjustment means for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement means and the predicted output of the system model calculated by the predicted output calculation means is made smaller.); learn, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group (Kimura 2014/0188446 [0106] In the exemplary embodiment, the CPU 410 adjusts the black box by using a method, e.g. learning or approximation such that a difference between the predicted output of the system model by calculation and the output (measured output value) acquired from the performance prediction target system 210 is made smaller. By using, as an evaluation function, the difference between the output (measured output value) acquired from the performance prediction target system 210 and the predicted output of the system model by calculation, the CPU 410 corrects a parameter of the black box by conducting reinforcement learning, genetic algorism, or Monte Carlo algorism. For example, if the black box is the neural network, the CPU 410 corrects each synapse weight. If the black box is the polynomial approximation, the CPU 410 corrects each coefficient.); and cause a display device to display parameters constituting the model (Kimura 2014/0188446 [0082 – interface and display unit] An input interface 460 mediates an operator's operation and data input. The input interface 460 connects to, for example, a key board 461, a mouse (registered trade mark) 462 and a recording medium 463. An output interface 470 mediates outputs of an operation instruction to an operator and processing results. The output interface 470 connects to, for example, a display unit 471 and a printer 472. [0129 – displaying models] As a result of validity evaluation by the model validity evaluation unit 708, an adjusted model presentation unit 809 presents a system model which exceeds the criterion of validity. As presentation method for the system model, for example, the adjusted model presentation unit 809 may display a list of system models which exceed the criterion of validity together with evaluation values of the validity. As another method for presenting the system model, for example, the adjusted model presentation unit 809 may present the system having evaluation of the highest validity. As presentation method for the system model, for example, the adjusted model presentation unit 809 may display on a screen, or record in a storage device (recording medium), e.g. a hard disc drive.).
Kimura 2014/0188446 may not expressly disclose the “prediction targets” features, however, Watanabe et al. 2009/0089023 teaches (Watanabe et al. 2009/0089023 [0080 - a model creation support program causing a computer to perform processing, which is capable of accessing an information processing apparatus that predicts or analyzes a phenomenon to be a target for prediction or analysis] An embodiment of the present invention may be a model creation support program causing a computer to perform processing, which is capable of accessing an information processing apparatus that predicts or analyzes a phenomenon to be a target for prediction or analysis, using a model that is data indicating the phenomenon as an objective variable in a regression equation utilizing an explanatory variable corresponding to a factor contributing to the phenomenon. The model creation support program causes the computer to perform the following proceedings: model managing processing of acquiring an identifier of the model, phenomenon data indicating the phenomenon to be a target of the model, the regression equation of the model, factor data indicating the factor corresponding to the explanatory variable included in the regression equation, and evaluation data containing a fitting degree of the model from the information processing apparatus, and accumulating them in a model recording part accessible from the computer; factor value extracting processing of, regarding at least one model, referring to the factor data corresponding to the explanatory variable in the regression equation of the model and the evaluation data on the model in the data accumulated in the model recording part, thereby generating factor value data indicating a degree to which the factor indicated by the factor data contributes to enhancement of the fitting degree of the model and recording the factor value data in a factor value recording part accessible from the computer so that the factor value data is associated with the phenomenon data indicating the phenomenon to be a target of the model; condition acquiring processing of receiving a request for supporting model creation from the information processing apparatus, and further receiving an input of model condition data containing data indicating a phenomenon to be a target of a requested model; and model proposing processing that matches the data indicating the phenomenon to be a target of the requested model contained in the model condition data with the phenomenon data associated with the factor value data in the factor value recording part, thereby extracting a recommended factor capable of contributing to the enhancement of a fitting degree of the requested model and outputting support data containing data indicating the extracted recommended factor to the information processing apparatus.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kimura 2014/0188446 to include the prediction targets features as taught by Watanabe et al. 2009/0089023. One of ordinary skill in the art would have been motivated to do so in order to utilize well known prediction features for forecasting and for making accurate predictions of data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Claim 9. A visualization method, in the case where a prediction target is expressed by a sum of a plurality of partial prediction targets, comprising: 
receiving designation of a method of compiling the partial prediction targets into a plurality of groups; 
learning, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group; and 
causing a display device to display parameters constituting the model.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claim 10. A non-transitory computer readable information recording medium storing a visualization program, in the case where a prediction target is expressed by a sum of a plurality of partial prediction targets, when executed by a processor, that performs a method for: 
receiving designation of a method of compiling the partial prediction targets into a plurality of groups; 
learning, for at least one of the groups, a model having, as an objective variable, a sum of partial prediction targets included in the group; and 
causing a display device to display parameters constituting the model.
Claim 10, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over: Kimura 2014/0188446; in view of Watanabe et al. 2009/0089023; in further view of Barker et al. 2013/0085998.
Claim 2. Kimura 2014/0188446 further teaches The visualization system according to claim 1, wherein the hardware processor configured to execute a software code to (Kimura 2014/0188446 [0017 – computer program executes functions…] In order to solve the above problem, a control program (computer program) of the invention causing a computer to execute the functions of a I/O measurement function for measuring input and output of a performance prediction target system which is a subject of performance prediction; an adjustment part substitution function, for a system model of the performance prediction target system which is configured from a plurality of partial system models, substituting a designated partial system model with a black box which is connected to input and output of the partial system model; a predicted output calculation function, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution function, calculating predicted output of the system model for the input measured by the I/O measurement function; and a model adjustment function for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement function and the predicted output of the system model calculated by the predicted output calculation function is made smaller. [0052 - computer program/software program] In FIG. 2, the information processing device 200 connects to a performance prediction target system 210 targeted for performance prediction through a network 220 in a communicatable manner. The information processing device 200 is a device, e.g. a computer, which works in accordance with a program (computer program/software program).): learn a linear multiple regression model (Kimura 2014/0188446 [0058 – regression function] The black box in the exemplary embodiment is a mechanism which enables determination of an appropriate output for input based on learning or regression. For example, the mechanism may be achieved by a neural network or a hidden Markov model. The mechanism may be achieved by approximation by a polynomial function or a non-parametric regression function.), and cause the display device to display coefficients and explanatory variables constituting the linear multiple regression model (Kimura 2014/0188446 [0082 – interface and display unit] An input interface 460 mediates an operator's operation and data input. The input interface 460 connects to, for example, a key board 461, a mouse (registered trade mark) 462 and a recording medium 463. An output interface 470 mediates outputs of an operation instruction to an operator and processing results. The output interface 470 connects to, for example, a display unit 471 and a printer 472.).
Kimura 2014/0188446 may not expressly disclose the “linear multiple regression model” features, however, Barker et al. 2013/0085998 teaches (Barker et al. 2013/0085998 [0032 - linear regression model] ML methods have two stages: a training stage and a testing stage. During the training stage, which is usually done offline, historic data are used to learn a prediction model, such as the linear regression model. During the testing stage, which is usually done online, the prediction is made based on realtime data and the model trained offline. According to the present principles, the predictive models are constantly updated by incorporating real-time data into historic data and by repeating the training stage of machine learning methods in real time. In other words, the ML model is updated (trained again) whenever new data is available. Such real-time updates can improve the model over time.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kimura 2014/0188446 to include the linear multiple regression model features as taught by Barker et al. 2013/0085998. One of ordinary skill in the art would have been motivated to do so in order to utilize well known prediction features for forecasting and for making accurate predictions of data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over: Kimura 2014/0188446; in view of Watanabe et al. 2009/0089023.
Claim 3. Kimura 2014/0188446 further teaches The visualization system according to claim 1, wherein the prediction target at a time (Kimura 2014/0188446 [0015 – prediction target system] In order to solve the above problem, the information processing device of the invention includes, I/O measurement means for measuring input and output of a performance prediction target system that is a subject of performance prediction, adjustment part substitution means for, with respect to a system model of the performance prediction target system that is configured from a plurality of partial system models, substituting a designated partial system model with a black box that is connected to input and output of the partial system model, predicted output calculation means for, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution means, calculating predicted output of the system model for the input measured by the I/O measurement means, and model adjustment means for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement means and the predicted output of the system model calculated by the predicted output calculation means is made smaller.) is expressed by the sum of the plurality of partial prediction targets at the time (Kimura 2014/0188446 [0015 – prediction target system] In order to solve the above problem, the information processing device of the invention includes, I/O measurement means for measuring input and output of a performance prediction target system that is a subject of performance prediction, adjustment part substitution means for, with respect to a system model of the performance prediction target system that is configured from a plurality of partial system models, substituting a designated partial system model with a black box that is connected to input and output of the partial system model, predicted output calculation means for, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution means, calculating predicted output of the system model for the input measured by the I/O measurement means, and model adjustment means for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement means and the predicted output of the system model calculated by the predicted output calculation means is made smaller. [0055 - time] The model accumulation unit 205 is a database (hereinafter, referred to as "DB") which accumulates a system model representing a relation between input and output of a performance index of the performance prediction target system 210. The input is e.g. the number of requests which a system has to handle in a unit of time. The output is e.g. throughput of the system or a response time. However, the input and the output are not limited to those. If the input and the output can be described by a model as a relation between an independent variable and a dependent variable, the independent variable may be employed as the input and the dependent variable may be employed as the output. [0153 - time] Next, the CPU 1110 substitutes a portion of the partial system model of the designated model with a black box (step S1205). As an example, when designating the module 313 in the system model 310 shown in FIG. 3A, the CPU 1110 substitutes a part of the module 313 with a black box. The part of the module to be substituted with a black box is designated in advance, when the system model 310 is configured. The part of the module may be a processing time when the module is a queue. If the module is represented by the equation, e.g. y=a*exp(b*u) (here, u is input, y is output, a,b are coefficients), the part of the module may be a parameter, e.g. the coefficient thereof.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over: Kimura 2014/0188446; in view of Watanabe et al. 2009/0089023; in further view of Motohashi et al. 2015/0088789.
Claim 4. Kimura 2014/0188446 further teaches The visualization system according to claim 1, wherein the hardware processor configured to execute a software code to (Kimura 2014/0188446 [0017 – computer program executes functions…] In order to solve the above problem, a control program (computer program) of the invention causing a computer to execute the functions of a I/O measurement function for measuring input and output of a performance prediction target system which is a subject of performance prediction; an adjustment part substitution function, for a system model of the performance prediction target system which is configured from a plurality of partial system models, substituting a designated partial system model with a black box which is connected to input and output of the partial system model; a predicted output calculation function, on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box by the adjustment part substitution function, calculating predicted output of the system model for the input measured by the I/O measurement function; and a model adjustment function for adjusting a relation between the input and the output in the black box such that a difference between the output of the performance prediction target system measured by the I/O measurement function and the predicted output of the system model calculated by the predicted output calculation function is made smaller. [0052 - computer program/software program] In FIG. 2, the information processing device 200 connects to a performance prediction target system 210 targeted for performance prediction through a network 220 in a communicatable manner. The information processing device 200 is a device, e.g. a computer, which works in accordance with a program (computer program/software program).): calculate a prediction value by applying prediction data to the model, and calculate a sum of prediction values of the respective groups as a prediction result of the prediction target (Kimura 2014/0188446 [0011] In Patent Literature 1, the value given in advance may differ from a value in an actually configured target system (i.e. system to be targeted for performance prediction). The method disclosed in Patent Literature 1, therefore, includes the problem that a difference occurs between the performance metrics predicted by using the application model and performance metrics of the actually configured target system. [0018] In order to solve the above problem, a system performance prediction method of the invention that is conducted by the information processing device, includes measuring input and output of a performance prediction target system which is a subject of performance prediction; for a system model of the performance prediction target system which is configured from a plurality of partial system models, substituting a designated partial system model with a black box which is connected to input and output of the partial system model; on the basis of the system model of the performance prediction target system in which the designated partial system model is substituted with the black box, in the substitution, calculating predicted output of the system model for the input measured for the performance prediction target system; and adjusting a relation between input and output in the black box such that a difference between the output measured for the performance prediction target system and the calculated predicted output of the system model is made smaller; and setting the predicted output measured on the system model as a result of performance prediction on the performance prediction target system, if the difference between the output measured for the performance prediction target system and the calculated predicted output of the system model becomes the smallest on the basis of the adjustment on the black box.); and cause the display device to display, as a breakdown of the prediction result, a prediction value of each group in a distinguishable form (Kimura 2014/0188446 [0082 – interface and display unit] An input interface 460 mediates an operator's operation and data input. The input interface 460 connects to, for example, a key board 461, a mouse (registered trade mark) 462 and a recording medium 463. An output interface 470 mediates outputs of an operation instruction to an operator and processing results. The output interface 470 connects to, for example, a display unit 471 and a printer 472.).
Kimura 2014/0188446 may not expressly disclose the claimed “prediction” features, however, Motohashi et al. 2015/0088789 teaches (Motohashi et al. 2015/0088789 [0016 – a prediction system for predicting an amount interpreted as calculate a prediction value] A seventh exemplary aspect is a supply amount prediction system for predicting a supply amount of a product, the supply amount prediction system including: a study data input unit for inputting data for study which is a plurality of combinations of a response variable which is a known supply amount of a product and one or more explanatory variables which are information items which can influence the supply amount; a hierarchical latent structure setting unit for setting a hierarchical latent structure that is a structure in which latent variables are represented by a tree structure and components representing probability models are located at nodes of a lowest level of the tree structure; a variational probability computation unit for computing a variational probability of a path latent variable that is a latent variable included in a path linking a root node to a target node in the hierarchical latent structure, based on data for study input by the study data input unit and the components; a component optimization unit for optimizing each of the components for the computed variational probability, based on the data for study input by the study data input unit; a gating function optimization unit for optimizing a gating function model that is a model for determining a branch direction according to the explanatory variables in a node of the hierarchical latent structure, based on the variational probability of the latent variable in the node; a prediction data input unit for inputting data for prediction which are one or more explanatory variables which are information items which can influence the supply amount of a product; a component determination unit for determining components to be used for prediction of the supply amount, among the components optimized by the component optimization unit, based on the gating function optimized by the gating function optimization unit and the data for prediction; and a supply amount prediction unit for predicting the supply amount, based on the component determined by the component determination unit and the data for prediction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Kimura 2014/0188446 to include the prediction features as taught by Motohashi et al. 2015/0088789. One of ordinary skill in the art would have been motivated to do so in order to utilize well known prediction features for forecasting and for making accurate predictions of data which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

No Prior-art Rejection / Potentially Allowable Subject Matter
Claims 5-8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning. These claims are also rejected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 5. The visualization system according to claim 4, wherein the hardware processor configured to execute a software code to calculate a prediction value of the group by applying the prediction data to the model, and use a prediction value estimated beforehand as a prediction value of a remaining group.
Claim 6. The visualization system according to claim 4, wherein the hardware processor configured to execute a software code to: 
summarize a performance value of the prediction target for each group, based on performance data; and cause the display device to display the summarized performance value of each group in a distinguishable form.
Claim 7. The visualization system according to claim 4, wherein the hardware processor configured to execute a software code to cause the display device to display a graph having one axis as a time axis and another axis representing the prediction target.
Claim 8. The visualization system according to claim 7, wherein the hardware processor configured to execute a software code to: 
cause the display device to display an object operable through a pointing device; and 
cause the display device to display the reception unit near the graph.

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. 2016/0063398 [0033 - linear regression model] Since different machines 105 of the distributed system have different time clocks, events belonging to different machines must be synchronized by time alignment. The pre-processing module 106 is configured to perform this second phase of time alignment 124 by identifying a first and second machine and finding event pairs having a beginning event belonging to the first machine and an ending event belonging to the second machine. The pre-processing module 106 is configured to utilize the time stamps for the beginning event and ending event in order to learn a constrained linear regression model in order to align the time stamps. The communication pair detection phase 122 may be reformulated as a graph matching problem.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682